                                                                                 FILED
                                                                        U.S. DISTRICT COURT
                        IN THE UNITED STATES DISTRICT c<9tftif1CT Of ViYOMING

                             FOR THE DISTRICT OF WYOMIJ2 9                 JUN 18 APl l l 17

                                                                              CHEYENNE
WESLEY DALE VINCENT,

       Plaintiff,

       vs.                                                    Case No. 16-CV-270-J

AVA NELSON,

       Defendant.


      ORDER DENYING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT


       This matter comes before the Court on Defendant Ava Nelson's Motion for Summary

Judgment (Doc. 64), the plaintiffs opposition to the motion (Doc. 67), and the defendant's further

reply. (Doc. 68.) The Court has reviewed the parties' written submissions and materials offered in

support of their respective positions, all matters of record, the applicable law and is fully advised.

The Court now finds and orders that the defendant's motion for summary judgment should be

DENIED, for the reasons stated below.



                                   STANDARD OF REVIEW

       Summary judgment is appropriate where "there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). A dispute of fact

is genuine if a reasonable juror could resolve the disputed fact in favor of either side. See Anderson


                                                  1
V. Liberty Lobby, Inc., All U.S. 242, 248 (1986). A dispute of fact is material if under the
substantive law it is essential tothe proper disposition ofthe claim. Adler v. Wal-Mart Stores, Inc.,

144 F.3d 664,670 (10th Cir. 1998). When the Court considers the evidence presented by the parties,

"[t]he evidence ofthe non-movant is to be believed, and all justifiable inferences are to be drawn in
the non-movant's favor." Anderson, All U.S. at 255.

       The party moving for summaryjudgment has the burden ofestablishing the nonexistence of
a genuine dispute ofmaterial fact. Lynch v. Barrett, 703 F.3d 1153, 1158 (10th Cir. 2013). The
moving party can satisfy this burden by either (1) offering affirmative evidence that negates an
essential element ofthe nonmoving party's claim, or(2) demonstrating that the nonmoving party's

evidence is insufficient to establish an essential element ofthe nonmoving party's claim. See Fed.

R. Civ. P. 56(c)(l)(A)-(B).

        Once the moving party satisfies this initial burden, the nonmoving party must support its

contention that a genuine dispute ofmaterial fact exists either by (1) citing to particular materials

inthe record, or(2) showing thatthe materials cited bythe moving party donotestablish the absence

ofa genuine dispute. See id. The nonmoving party must "do more than simply show that there is
some metaphysical doubt asto material facts." Matsushita Elec. Indus, v. Zenith Radio Corp., 475

U.S. 574, 586 (1986). Rather, to survive a summary judgment motion, the nonmoving party must

"makea showing sufficient to establish theexistence of [every] element essential tothatparty'scase,

and on which that partywill bear the burden of proof at trial." Celotex Corp. v. Catrett, All U.S.

317, 322 (1986). Further, when opposing summaryjudgment, the nonmoving party cannot rest on

allegations ordenials inthepleadings butmustsetforth specific facts showing thatthere isa genuine
dispute ofmaterial fact for trial. See Travis v. Park CityMm. Corp., 565 F.3d 1252,1258 (10th Cir.

2009).

         When considering a motion for summary judgment, the court's role is not to weigh the

evidence and decide the truth of the matter, but rather to determine whether a genuine dispute of

material fact exists for trial. Anderson, All U.S. at 249. Credibility determinations are the province

of the fact-finder, not the court. Id. at 255.




                                             Background

         For the background here, the Court incorporates thediscussions in previous order denying

the defendant's motion to dismiss the first amendedcomplaint,and the parties' summaryjudgment

submissions with their varying discussions and descriptions of the underlying event that gives rise

to thiscivilaction. The defendant has offered a statement of undisputed facts (Doc. 66)thathasfor

the most part been rejected and includes many facts plaintiffdisputes. Plaintiffhas objected to and
disagrees with the statements and inferences from the facts defendant claims are undisputed,
including specifically enumerated paragraphs 10,17,19,28,30-33,35-54, and 56. These purported
"undisputed" facts are more appropriately genuine issues ofmaterial fact and fail to demonstrate that
either party isentitled to judgment as a matter oflaw. This alone supports the Court's decision to
deny the motion for summaryjudgment. However, having reviewed the parties' briefs, supporting
materials, which include exhibits, affidavits anddepositions totaling over800pages, it becomes very

clear thatthe parties tell two stories that spin the facts soastoallow differing inferences tobedrawn

from those facts. This is something that is within the province of thejury as the finders of factthat
trial that must be resolved at trial.

        This personal injury action arises outofa collision between two haultrucks during thenight

shiftat BlackThunderMine(sometimes "BTM")onOctober 13,2013. PlaintiffVincent ("Vincent"

orplaintiff) was driving a haul truck and was hit by another haul truck driven by defendant Nelson
("Nelson" or defendant) at the Thunder Basin Coal Company ("TBCC") Black Thunder Mine in
Campbell County, Wyoming. The accident occurred on the 4-East Access Ramp at the Black
Thunder Mine. The action was brought against several defendants, including employees ofTBCC:

Kevin Hampleman, President ofTBCC and Mine Manager for the BTM; Tim McCreary, Safety
Manager for TBCC; Michael McGinty, Operations Superintendent for TBCC and/or Crew
Supervisor; and Ava Nelson, a non-supervisory employee of TBCC at the BTM. All of the
defendants except for Nelson have been dismissed from this action pursuant to stipulation ofthe
parties. Docs. 62,63.

        Haul roads atthe mine are often narrow, hazardous, and inmany places are not wide enough

for two ofthe largest haul trucks used in mining operations to safely pass. Vincent has alleged that
road design is contrary to applicable industry safety and governmental standards and also contrary
to the Thunder Basin Coal Company Ground Control Plan. He alleges the narrow haul roads were
known to and did create safety hazards for workers operating equipment on those roads. There had
been other complaints from employees and equipment operators about the safety hazards anddangers
caused by the narrow haul roads. Vincent testified in his deposition that on the narrow section ofthe
haul road he was driving on, itwas not wide enough for atruck topull over and allow another truck
to pass safely. Doc. 67-11, at36. Another driver who did not witness the accident, Bruce Jacobson,
                                                  4
stated during the investigation of the incident thathe himself hadmetNelson once thatsame night,

without incident, butthat hehad notbeensuretherewasenough roomto meetand safely passinthat

spot. Jacobson pulled over as far as he could, unsure but still thinking Nelson could make it past

him; she was able to do so. Jacobson indicated his truck. Truck 151 (24*6"), was notaswide asthat

driven by Vincent, Truck 129 (27*), orthe truck Nelson was driving. Truck 132 (25*). Investigation
notes. Doc. 67-9. There is mention that the varying truck widths may have been a factor in the
collision of the two haul trucks.

       Vincent's expert. Jack Nebel, opined that the road was not wide enough for two way traffic.
Doc. 67-2. Road conditions may change and vary. Doc. 67-3, 44, 46-47. One of the original
defendants inthis case, Mike McGinty, a supervisor atBTM, testified in his deposition.

       A. The dimension of roadswere sufficient for one-way traffic. If theywanted me to

       widen itto atwo-way, it*s going to take abunch ofengineering, abunch ofhigher-up
        authority that*s - than Tm goingto do.

        Q. So4 East was a one-way, one-lane road?

        A. Yes.


        Q. Just for clarity, you certainly could have asked your supervisor for authority to
        widen a roadway at your meeting at the beginning of a shift?

        A. You*d have to go get it redesigned by engineering.

        Q. Here*s —

        A. You*re wanting me to say do I have the authority to go inand widen a road? You
        just don*t go inand widen a road. There*s millions ofyards ofdirt inthere.
Q. All I'm asking you is that you have the abilityto say to your supervisor, "Can we

get this area widened up?"

A. I've got the ability to say it to him. Whether I will or not is a differentquestion.

Q. Okay. What are the considerations as to whether you will or not?

A. I guess I just wouldn't answer it, because I know it's going to be a one-way road

in there. It's the way it's engineered. There's no reason to ask the question. It's an

engineered ~ engineering would have to answer that question. It's a safe one-way

road.


MR. METIER: I don't have any further questions at this time.

EXAMINATION BY MR. WORTHEN:

Q. Mike, I just want to ask a couple quickclarification questions of you. Looking

back at Exhibit 2, which is your handwritten notes, in there you describe that when

it comes to the accident, that Ava's vehicle hit Dale's truck, stopped and then hit it

again. What is the source of that information?

A. Dale.


Q. You didn't witness the accident?

A. No. I didn't witness the accident, no.

Q. Did you do any tests to try to establish how the accident occurred?

A. No.


Q. So you're just repeating what Dale told you?

A. True stoiy.
Q. Okay. You were a haul truck driver for a number of years?

A. Oh, yeah.

Q. Do those trucks stop and start on a dime?

A. Oh, no. No. It takes a lot to slow them down.

Q. Does it take something to start them up?

A. Oh, yeah.

Q. Get them moving?

A. Yes, it does.

Q. So a haul - driving a haultruckis not likedriving a sports car?

A. No. No, it's not.

Q. You've talked to Mr. Metier quite a bitabout thisbeing a safe one-way road.

A. Correct.


Q. The night ofthe accident, do you recall determining how wide the road was atthe

time ~ at the location the accident occurred?

A.Yeah. I believe whenJ. P. gotdown there, westepped the roadoff,andI believe

it was somewhere around 75 to 80 feet wide.

Q. What's the width of a haul truck?

A. 30 feet.


Q. Soyou're defining a narrow one-way roadas a roadthat is —if a truck's 30feet,

75 to 80 feet, that's a ~ that's a narrow road?

A. It's narrow to me because we usually like to have them 130 foot wide.
       Q. So that's - that's two-way traffic, is130?

       A. Yeah. Two trucks could fit through there.

       Q. So the narrow roadway thatwe're dealing with here was 75 to 80 feet wide?

       A. Sure. Yes.


       Q. And that's ~

       MR. METIER: Objection.

       Q. (BY MR. WORTHEN) Andthat's at the pointwhere the accident occurred?

       A. Yes.


       Q. That's where you and J. P. stepped it off?

       A. Yes.


Doc. 67-6, McGinty Depo. The McGinty deposition does not describe how a distance of 75-80

feet is stepped off.

        In her deposition. Nelson acknowledged receipt of the employee handbook given to and

signed by her. Doc. 67-8,10. Introductory portions of the handbook include the following:
           Health and Safety


           Safety is an important part of eveiy employee's job. Safe^ is
          given primary consideration in ail aspects of Company business.
          Programs have been established for employees' personal safety.
          Employee must never» under any circumstances, take
          unnecessary or unwarranted risks while per^rming their jobs.
          Employees -are required to observe all safety and health rules.
          Employees must also obtain and properly use appropriate safety
          equipment and personal protective apparel required for the jobs
          they are performing. Failure to do so may result in disciplinary
          action, up to and including dischaige.




Doc. 67-7,12. Inhis deposition, McGinty agreed that safety isa guiding principle atTBCC and
the top priority is making sure every miner returns home safe and healthy at the end ofevery shift.
"Safety is number one." Doc. 67-6,17-19.

        On October 13, 2013 Vincent was preparing to drive a Komatsu 830, one of the largest

haul trucks atthe mine, down into the 4-East Access Ramp tobe loaded with coal. The haul truck
being driven by Nelson was loaded and coming up the ramp. Both Vincent and Nelson were
driving Komatsu haul trucks. The Komatsu 830E is described by Jack Nebel inhis report, which
states in part:

        8. AvaNelson was driving a fully loaded Komatsu 83OE. The truck body and bed
        weighed approximately 500,000 lbs. The pay load would have been approximately
        480,000 lbs., for a total of 980,000 lbs. The unloaded vehicle weighed
        approximately 500,000 lbs. These vehicles are extremely large and dangerous and
        can easily cause serious injuryand death if not operatedsafely.
       *   *   *


       13. As the operator of a Komatsu 830, youaresittingin the driver's seat on the left
       front of the vehicle. The deck that your seat is attached to is approximately 15 to
       17 feet above the ground. Depending on the box being used, the vehicle is
       approximately 24 to 27 feet wide and 45 to 50 feet long. Looking forward you
       cannot seetheground for 15 to 20feet in front ofyou. Looking to theleft,youcan't
       seethe ground for approximately 3 to 5 feet from the sideof the vehicle. You are
       approximately 20 feet from the right hand side ofthe vehicle. Because ofthe height
       and distance, you cannot see theground for approximately 50 to 70feet totheright
       of the vehicle....


Doc. 67-2.


       Prior to and on October 13, 2013, the ramp thatwas being traveled was a one-way road.

It had notbeen widened to allow safe passage of two ofthe largest trucks used at the mine at the

same time, although itwas feasible todo so. Vincent says hestopped atthe top ofthe access ramp

and waited until he received an"all clear" signal to drive down into the pit. Ashe was driving,

he says he saw the headlights ofanother haul truck approaching and then pulled offto the left side
ofthe 4-East Access Ramp and flashed the lights of his haul truck at the approaching vehicle.
Nelson was driving the loaded haul truck up the access ramp, after Vincent had been given the "all
clear" signal to descend into the pit. Nelson was operating one ofthe largest haul trucks at the
mine and instead ofstopping to avoid the hazards presented with the two haul trucks on same the
narrow andhazardous section of haul road, Vincent claims that shetriedto rampastthehaul truck

he was driving. She struck Vincent's truck, and instead ofstopping she accelerated and continued
to ram herhaul truck into and past Vincent's haul truck. Vincent claims that the impact of the

collision caused his haul truck to rock and pitch, damaging the truck and causing him serious

injury. Vincent alleges that Nelson's conduct constitutes willful and wanton misconduct, and was

                                                10
the intentional doing ofor failure to do an act, in reckless disregard ofthe consequences and under

circumstances and conditions that a reasonable person would know, or have reason to know, that

such conduct would in a high degree of probability, result in harm to another. Such conduct

deprives the employee of the immunity conferred by the Wyoming Worker's Compensation Act.

       Nelson's depositiontestimony offersa differentversion of the incident. Nelsonhad been

working at BTM since 2005. Doc. 67-8, 6-7. Nelson says that she was not aware thatthe ramp

to Shovel Number 5 was a one-way road. Doc. 67-8, 34.' She could not recall whether her

supervisor, Mike McGinty hadadvised thedrivers thatthe4 East ramp to Shovel 5was a one-way

road, during the pre-shift meeting for employees. Id. She had no recollection of any "narrow
road" signs onthe left-hand side ofthe road. Id. at 40. She knew the road was narrow and that

it was even narrower in certain places as well. Id. at 48-49. Onone run she came around a bend

in the narrow road and says she then saw a truck without headlights on; she could see the side

marker lights and knew there was a truck there. Knowing there was another truck inthe roadway.
Nelson proceeded forward. She says that she had made that choice based on what had been done
all night long there and saw no risk in making that decision. She did not call the driver in the
truck on the side of the road (Vincent) because shedidn't think she needed to, thinking it was a

safe spot. As she passed that truck. Nelson says her "mirror clipped the truck" and that she came
toa stop. She says she didnotstart upand drive forward again; she didnotmove hertruck again

at all, in contrastto Vincent's claims. "He's the one that moved his truck." She stopped, called


        'McGinty's deposition testimony stated thatheinformed at theline-out meeting Nelson and
other drivers that the 4 East ramp to Shovel 5 was a one-way road. Doc. 67-6, 68-69.

                                                11
her supervisors and simplysat and waited. Id. at 66-68.

       The mine's General Manager Hampleman is in charge of all operations andmaintenance

and safety at the mine. Doc. 67-25, 9. Hampleman agreed that every driver of a haul truck
confronted with atruck coming downhill on a narrow road should stop. Doc. 67-15,34. After the
collision, an MSHA investigation was conducted. TBCC received a Mine Citation/Order from
the Mine Safety and Health Administration following the October 13, 2013 incident. The
condition orpractice causing issuance ofthe citation was described:

       On 10-13-2013, the driver of the loaded Komatsu 830 Haul Truck (#132) was not
       operating atspeeds prudent with the conditions when itentered a marked narrow
       section of roadway on the 4-East Access Ramp that was already occupied by a
       stopped Komatsu 830 Haul Truck (#129) which resulted in a collission [sic]
       between the two vehicles.         This hazard would result in injuries including
       lacerations, contusions, and fractures. This ramp was being utilized by five (5)
       haul trucks andone (1) blade during a normal operating shift.

The MSHA citation found the gravity ofthe incident to be significant and substantial. Section 17,
entitled "Action to Terminate" states:

       Miners werereinforced if there is not sufficient clearance to pass, to stop and not
       proceed until adequate distance is established. This roadway was widened. Given
       all of this, this citation is terminated.

This document is dated October 31, 2013. Doc. 67-16.



Defendant's Motion for Summary Judgment

        Nelson's argument asks again, as already addressed by the Court inthe orders ruling on
the motion to amend complaint and motion to dismiss, whether a theory ofco-employee liability
 precludes recovery by Vincent in this case. The short answer is that it does not. The Court

                                                   12
persists inthe analysis setforth in the order denying the defendants' motion to dismiss and this

additional attempt to revisit this question has not persuaded the Court that the earlier decision is

not appropriate. While discovery has developed the facts more fully, those facts, as presented in
the parties' submissions here, do not turn the earlier discussion ofthe incident into undisputed
material facts that would entitle Nelson to judgment as a matter of law. The Court refers the

parties to the discussion in the order on the motion to dismiss and the earlier motion to amend the
complaint addressing co-employee liability and will not restate the Rule 12(b) analysis again.
       The governing statute is not ambiguous. It states when co-employees may be liable for
injuries and will not be entitled to Worker's Compensation immunity, discussed in the Court's
earlier order on the motion to dismiss:

        Wyo. Stat. § 27-14-104 provides:

        §27-14-104. Exclusive remedy as to employer; nonliability ofco-employees; no
        relief from liability; rights as to delinquent ornoncontributing employer

               (a) The rights and remedies provided in this act for an employee including
        any joint employee, and his dependents for injuries incurred in extrahazardous
        employments are in lieu ofall other rights and remedies against any employer and
        any joint employer making contributions required by this act, or their employees
        acting within the scope oftheir employment unless the employees intentionally
        act to cause physical harm or injury to the injured employee, but do not
        supersede any rights and remedies available to an employee and his
        dependents against any other person.

                [* * * (b) and (c) omitted inthis summary judgment order].

        (Emphasis supplied.)

                The Wyoming Court reversed a decision of the district court granting a
        motion for summaryjudgment by co-employee supervisors asserting that they were
        entitled to immunity in a negligence action brought against them byan employee.

                                                 13
      Bertagnolli v. Louderback, 67 P.3d 627 (Wyo. 2003). The Wyoming Court held
      that there were material issues of fact regarding the co-employee supervisors'
      knowledge of the general risks of working near a shuttle belt and whether the
      supervisors' actions constituted willful andwanton misconduct withinthemeaning
      of the Workers' Compensation Act granting co-employees immunity except for
      intentional acts and willful and wanton misconduct. In that case, the supervisors
      argued that the employee had failed to show they had actual knowledge of the
      dangerous condition and had presented only mere inferences drawn from alleged
      violations of safety policies and practices. The argument was unpersuasive. The
       Wyoming Court found that the employee was entitled to have thejurydetermine
      whether the evidence, which included the supervisors' testimony, together with
       evidence presented regarding their intentional acts, demonstrated that the
       supervisors intentionally acted to cause physical harm or injury and constituted
       willful and wanton misconduct. Bertagnolli v. Louderbackt 61 P.3d at 635. See
       also, Calkins v. Boydston, 796 P.2d 452, (Wyo. 1990); Herrera v. Phillipps, 334
       P.3d 1225 (Wyo. 2014). In this case, as to the co-employee who is not a
       supervisor, Nelson, nothing in the governing statute distinguishes between
       supervisory or non-supervisory employees. The statutory language is explicit as
       to all co-employees and should begiven effect. Where anemployee intentionally
       acts to cause physical harm or injury to the injured employee, the grant of
       immunity to co-employees under the statute is not applicable. A co-employee
       claim can be asserted against a co-employee who is not a supervisor and
       supervisory employees. Additionally, the statutory grant ofimmunity ofWyo. Stat.
       § 27-14-104 covers all but intentional acts to cause harm ofinjury and willful and
       wanton misconduct.


Doc. 35.


       Inthe summaryjudgment context. Nelson again argues that she cannot be held liable under

atheory ofco-employee liability. She first asserts that Vincent must demonstrate she had "direct
responsibility" for his safety and work conditions. She argues that the evidence she did not have
direct responsibility and thatheronly duty was a generalized duty for the safety of all employees

at the mine. The cases she cites do not clearlysupportsucha proposition. Formisano v. Gaston,

246 P.3d 266 (Wyo. 2011) wasa case considering whether a co-employee supervisory defendant

was entitledto summary judgment. In that case one co-employee, who had assumed some tasks

formerly performed by a crew leaderwho had quit, fell asleep at the wheel while he and another

                                               14
passenger co-employee were driving back to Gillette after a shift change. The passenger co-

employee suffered injuries in theaccident. The driver violated company policy bydriving when

he was too tired to drive safely. 246 P.3d at 290. The Wyoming Court reiterated that the

Worker's Compensation Act remedies areinlieu ofother rights and remedies a covered employee

who is injured on the job may have against his employer. It further noted that such immunity
extends to co-employees who may have acted to cause harm, so long asthat co-employee did not

intentionally act to cause physical harm or injury to the injured employee. In other words, a co-

employee is notliable to the other co-employee if he is merely negligent. Id.

       The issue of importance in that case was the distinction between simple negligence of a
co-employee causing injury orthe co-employee's state ofmind approaching an intent to do harm,
as required by the statute. There is no discussion in that opinion about "direct responsibility" as
Nelson argues now; rather the discussion inFormisano focuses on when aco-employee is entitled
to immunity. In Formisano^ the plaintiffpassenger co-employee argued that the high standard of
misconduct that would allow a claim for co-employee liability under the statute when the driver

treated the passenger rudely, was untruthful while speaking with the passenger or the company
supervisors by purposefully misleading supervisors to obtain overtime pay, and by intentionally
driving while sleep deprived. The Wyoming Court was not persuaded by this argument and
determined that the conduct envisioned by the statute excepting a co-employee from immunity

required more than driving while tired orfalling asleep at thewheel and distinguishing thecases

that Formisano had relied upon.

       Stephenson v. Pacific Power &Light Co.^ 779 P.2d 1169 (Wyo. 1989) is cited by Nelson

                                                15
and is not particularly persuasive. In Stephenson, the plaintiff, who was injured when he fell from

a scaffolding, sued several of his Combustion Engineering co-employees alleging culpable

negligence and also sued Pacific Power (PP&L), the property owner and one of its employees

alleging negligence. Combustion Engineering hadbeenengaged byPP&L to provideengineering

and maintenance services at the Jim BridgerPower Plant. Plaintiff alleged that his Combustion

Engineering co-employee defendants hadfailed torespond tohisrepeated complaints andrequests

to have a doorway flagged or barricaded where the scaffolding had been located, and that the

failure todosowasculpable negligence resulting intheplaintiff s injuries. Thestatedistrict court

granted summary judgment to co-employee defendants because there was no evidence they had

engaged in willful or wanton misconduct, or had not possessed a state of mind approaching an

intent to do harm, and thus the claims ofculpable negligence failed. After discussing the statute^,
the court reckoned that culpable negligence is defined as "willful and serious misconduct done

purposely, with knowledge, or misconduct of such character asto evince a reckless disregard of
consequences — the distinguishing factor being the actor's state of mind." Id. at 1174. The co-

employees did have supervisory responsibilities, owing aduty toprovide safe working conditions

andthey hadknowledge of the hazardous situation. Id. Such knowledge was conceded, butthe

co-employees asserted although their conduct may have been negligent it was notwillful or did




        ^The case was then governed by the WyomingWorker's Compensation Act, Wyo. Stat. § 27-
12-103, which was repealed in 1986 and replaced by the now-current exclusive remedy provision
at issuein this case, Wyo.Stat. § 27-14-104(1977),whichincludesthe exceptionthat allowsactions
against co-employees where "employees intentionally act to cause physical harm or injury to the
injured employee[.]"

                                                16
not demonstrate a state of mind approaching an intent to do harm. M at 1175.

       Hannifan v. American NationalBankofCheyenne, as Conservatorofthe Estate ofLeslie

Roy "Les" Butts et al, 185 P.3d 679 (Wyo. 2008) was a case where the plaintiffsued the mine

manager and safety manager alleging their conduct was intentional or willful and wanton

misconduct in connection with the accident in which the miner was injured and rendered

paraplegic. After a jury trial, and later on appeal, the Wyoming Court found the evidence was
sufficient for the Worker's Compensation exception to immunity to apply and that the case could
proceed against the mine manager and safety manager co-employees ofthe plaintiff, although
neither directly supervised Butts, the injured employee, at the time he was injured. They each did
have direct supervisory authority for his safety and working conditions the day he was injured, but
itis not clear that the supervisory role was driving the court's decision. In the Hannifan opinion,
Bertagnolli was recognized as acomplete restatement ofWyoming jurisprudence on the issue of
co-employee liability and the "delicate constitutional 'quid pro quo' that underlies worker s
compensation benefits." 185 P.3d at 682.

       The Hannifan court went on to address Bertagnolli v. Louderback, 67 P.3d 627, and quoted
from thatopinion, where the Wyoming Court had stated:

        [W]e consistently held the requirements ofthe statute and the standards ofwillful
        and wanton misconduct were met when the evidence demonstrated the
        co-employee had knowledge ofthe dangerous condition and demonstrated a
        disregard ofthe risks through intentional acts. With this standard in mind, we
        nowmustreview the evidence submitted byMr. Bertagnolli to determine whether
        it was sufficient to create a genuine issue of material fact with regard to the
        supervisors' knowledge of the dangerous condition and whether they acted
        intentionally in disregard of known risks.



                                                 17
185 P.3d at 684. (Bold emphasis supplied.)

       As to the allegation that Nelson had knowledge of the hazard and acted with reckless

disregard, Nelson argues that the undisputed material facts establish she neither had nor should

have had knowledge of the hazard or that she acted with reckless disregard. Whether this is so

or not, the materials before the Court now demonstrate unequivocally thata dispute exists as to

whether she knew of the hazard and whether she acted with reckless disregard of the hazard.

Nelson's own descriptions ofthe collision have been a moving target. By way ofexample, she
first did not claim Vincent's truck was moving. After she was taken to the mine office, she

claimed Vincent was responsible and his truck was moving. She stated she saw some lights,

thought itwas light from the breeiker house, although she was told by supervisors that the breaker
house was not visible from her location. She laterclaimed she did not see Vincent's truck until

the last minute and then just decidedto "go for it." Doc. 67-9.

       The concluding statements included inthe investigation notes prepared after the collision
byTBCC/BTM representatives included the following:
                             SUMMARY OF INVESTIGATION

       All employees on the 5 shovel run, with the exception ofAva Nelson, heard Dale
       Vincent call onchannel 34requesting and receiving clearance toenter the5shovel
       run.



       Ava Nelson, operating HT132 admitted she saw a truck on the road as she was
       advancing up the ramp. Supervisor, Mike McGinty investigated the accident
       immediately after it occurred. Ava Nelson apologized, then changed story to say
        Dale's truckwas in motion, thus making him responsible. DaleVincent claims he
        was pulled over and stopped. In fact the evidence at the accident scene and the
        Minestar report confirms that Dale was indeed stopped atthetime the trucks made
        contact. As Ava approached the truck parked on the road, she thought since she

                                                18
       had successfully met and passed another truck at the same narrow place in the road
       earlier that night, she decided to "go for it".

       Unfortunately, she wasn't far enough over and her truck made contact with Dale's
       truck. After her truck hit his truck, she stopped, and then resumed pulling forward.
       A pin on the tailgate ofHT132 hung up on the box of HT129 causing Dale's truck
       to rock back and forth to a point he thought his truck would turn over. Dale
       Vincentwas diagnosedwithan abdominalhernia,requiringsurgery,from straining
       and bracing for the impact.

                              TERMINATION PHONE CALL


       Jack told Ava that the truck incident investigationhas concluded. The decision she
       made to proceed by the truck she was approaching resulted in property damage,
       injury to a coworker and a lost time injury for the mine. As a result, her
       employment would end. Ava corrected Jack that two employees had been injured,
       as she was including herself.

Doc. 67-9, Ex. 9.

       Jack explained that this isanextremely serious situation thatwe cannot tolerate.
       Ava said that she expected the company would take this action.

Doc. 67-10.


       Nelson has argued that she was only charged with general safety duties, like all other
workers and equipment operators and that because she did not have direct supervisory control
over the plaintiff she could not be liable. This argument simply reaches too far. The facts are
clearly disputed. Nelson says she did not have the "request [sic] knowledge ofthe hazard, nor
did she act with reckless disregard." The Court is not persuaded byNelson's contention that

plaintiffs arguments are merely inflammatory rhetoric and cannot support his position. The
inflammatory rhetoric defendant objects to is the statement that Nelson was "playing russian
roulette with a 980,000 pound haul truck" (Doc. 68) in herresponse to thedefendant's motion
                                                19
for summary judgment. It is the conduct ofNelson at issue here; the descriptors used by either

party to magnify or minimise Nelson's conduct are of little consequence. Nelson's claim that

she did not have knowledge of the hazard and did not act with reckless disregard is indeed

something that is in dispute here, as reflected in the discussion above.

       Again, the assertion that Nelson could only be liable if she was Vincent's direct

supervisorreaches too far and continues to be unpersuasive. The statutory grant of immunity

to co-employeesin Wyo. Stat. § 27-14-104 covers all but intentional acts and willful and wanton

misconduct. Bertagnolli v. Louderback, 67 P.3d 627, 632 (Wyo. 2003). As the Bertagnolli

court stated, the standard of "intentionally act to cause physical harm or injury" equates to

willful and wanton misconduct, and the Wyomingcourt persisted in its own earlier discussions

of willful and wanton misconduct. It stated:

       We continue to believe the concept of willful and wanton misconduct has
       essentially the same legal effect as the statutory language "intentionally act to
       cause physical harm or injury." Well before the 1993 amendment to §
       27-14-104(a), this court expressly defined willful and wanton misconduct in
       terms of intentional actions:


              Willful and wanton misconduct is the intentional doing of an act,
              or an intentional failure to do an act, in reckless disregard of the
               consequences and under circumstances and conditions that a
               reasonable person would know, or have reason to know that such
               conduct would, in a high degree of probability, result in harm to
               another.


       Weaver V. Mitchell, 715 P.2d 1361,1370 (Wyo. 1986) (emphasis added); see also
       Mayflower Restaurant Company V. Griego, 741 P.2d 1106, 1115 (Wyo. 1987).
       In addition, one of the bases of the Mills decision was the conclusion that
       allowing immunity for intentional acts and willful and wanton behavior violated
       the constitution, and the legislature's response to that decision was the adoption
       ofthe statute granting immunity except for intentional acts. Mills, 837 P.2d at 55.

                                               20
       Our conclusion that the statutory grant ofimmunity covers ail but intentional acts
       and willful and wanton misconduct is consistent with the parameters ofstatutory
       construction:


              "All statutes are presumed to be enacted by the legislature with
              full knowledge of the existing state of law with reference thereto
              and statutes are therefore to be construed in harmony with the
              existing law, and as a part of an overall and uniform system of
              jurisprudence, andtheir meaning and effect is to be determined in
              connection, not only with the common law and the constitution,
              but also with reference to the decisions of the courts."

       Fosler v. Collins, 13 P.3d 686, 689 (Wyo, 2000) (quoting Voss v. Ralston, 550
       P.2d 481, 486 (Wyo. 1976)); see also Andersen, 2002 WY 105, K22, 49 P.3d
       1011,1(2.

67 P.3d at 632-633.

       The allegations here, having considered the parties' submissions, are sufficient to
demonstrate that the jury could reasonably find that Nelson's conduct was willful and wanton,

or consistent with the language ofthe statute, that she intentionally acted tocause physical harm
or injury to the injured employee in reckless disregard of the consequences and under
circumstances andconditions thata reasonable person would know, or have reason to know that

such conduct would, ina high degree ofprobability, result inharm toanother. Equally possible,
the jury might accept Nelson's explanation and her version ofthe events in question and find
she had not committed an intentional act to cause physical harmor injury and that her conduct

was notwillful and wanton. Ifthejurysofound, theexclusive remedy fortheinjured employee

would begoverned by theprovisions ofthe Wyoming Worker's Compensation Act, Wyo. Stat.
§§ 27-14-104, and she would receive the benefit ofthe statutory grant ofimmunity afforded to
co-employees who may have been merely negligent.

                                               21
      The Court persists inthe analysis contained in the earlier orders entered discussing the
immunity conferred upon co-employees under the Wyo. Stat. §27-14-104 and the exception to
immunity where the co-employees act intentionally to cause physical harm or injury to the
injured employee. The Worker's Compensation Act does not require the co-employee causing
injury to the plaintiff to be a direct supervisor ofthe injured plaintiff. Again, the Worker's
Compensation Act provides the exclusive remedy for an injured employee for all but the co-
employee's intentional acts to cause physical harm or injury to the injured employee or where
the co-employee's conduct is willful and wanton. This is the type ofconduct that goes beyond
mere negligence. Vincent's allegations allow the inference that Nelson's conduct was beyond
the purview ofmere negligence and an ordinary lack ofdue care and suggest that her conduct
was intentional or willful and wanton. Although all oftheparties have putcontrasting spin on
their versions ofthe facts intheir favor, upon review, the Court concludes that the material facts
are indeed in genuine dispute and that neither party is entitled to judgment as amatter oflaw and
requires the jury to assess credibility ofthe parties and witnesses. These are matters that are
particularly appropriate for consideration by a jury, after receiving and considering all the
evidence and testimony, and following the Court's instructions that will guide the decision in
reaching averdict. The defendant's motion for summaryjudgment will be denied in its entirety.
       Accordingly, it is therefore




                                                22
      ORDERED that the defendant's motion for summary judgment (Doc. 64) shall be, and

is, DENIED.

      Dated this / J jay ofJune 2019.

                                                   /J L
                                        ALAN B. JOHNSPN"
                                        UNITED STATES DISTRICT JUDGE




                                         23
